Citation Nr: 0211894	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  94-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. The propriety of an initial 10 percent evaluation for a 
back disability.

2. The propriety of an initial compensable evaluation for 
duodenal ulcer.

3. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from September 1983 to August 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 rating decision by the New York, 
New York, Regional Office (RO), of the Department of Veterans 
Affairs (VA), which granted service connection for duodenal 
ulcer and a thoraco-lumbar back disability (hereinafter back 
disability), and assigned noncompensable ratings; and denied 
service connection for a left knee disorder.  The veteran 
timely appealed all issues.

By a June 2000 rating decision, the RO increased the rating 
for back disability to 10 percent, effective from August 12, 
1992.  Inasmuch as a higher evaluation is available for the 
back disability, and the veteran is presumed to seek the 
maximum available benefit, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  
Because the veteran has disagreed with the initial ratings 
assigned, the Board has recharacterized the issues as on the 
title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1. All relevant available evidence necessary for disposition 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. For the period prior to December 10, 1997, the veteran's 
back disability is productive of mild limitation of motion 
with pain, radiological findings of lumbosacral 
degenerative disc disease, and mild functional loss.

3. For the period after December 10, 1997, the veteran's back 
disability is productive of moderate limitation of motion 
with pain exacerbated on extremes of motion, sensory 
radiculopathy, radiological findings of mild facet 
degenerative disc disease, and moderate functional loss.

4.  The service connected duodenal ulcer is manifested by 
episodic pain and vomiting, but no continuous 
manifestations and no episodes of severe symptoms.

5. The left knee disorder is manifested by fragmentation of 
the anterior tibial epiphysis, history of Osgood-
Schlatter's disease, and pain.


CONCLUSIONS OF LAW

1. The schedular criteria for more than a 10 percent 
evaluation for back disability, for the period prior to 
December 10, 1997, have not been met. 38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286, 5288, 5289, 5292, 5293, 5295 
(2001).

2. The schedular criteria for a 20 percent evaluation for 
back disability, for the period beginning December 10, 
1997, have been met. 38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5286, 5288, 5289, 5292, 5293, 5295 (2001).

3. The schedular criteria for a 10 percent evaluation for 
service-connected duodenal ulcer have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.114, Diagnostic Code 7305 (2001).

4. A left knee disorder, manifested by fragmentation of the 
anterior tibial epiphysis, was incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.317 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS`

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his back disability, ulcer 
disease, and left knee condition.  He and his representative 
have been provided with statements of the case and 
supplemental statement(s) of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In a 
November 2001 VCAA letter, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  Additionally, the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the VCAA has 
been satisfied and there is no prejudice to him by appellate 
consideration of the claims at this time without a prior 
remand of the case to the RO for additional assistance in the 
development of his claims as required by the VCAA.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Factual Background

Service medical records reveal that the veteran reported a 
back injury in service in May 1986.  He presented with mid 
lumbar back pain and spasms for one week following sudden 
heavy lifting.  He had no past history of back pains.  Full 
range of motion was noted, with L1-L2 spinal tenderness.  
Motor strength was 5/5 and sensory testing intact.  

February 1988 x-rays show some irregularity of the anterior 
margins of T11, 12 and L1.  The examiner noted that the 
findings could be secondary to old trauma but more likely 
were the result of juvenile apophysitis (Scheuermann's 
Disease).  February 1991 radiographic report showed 
complaints of recurrent mid lower back pain with no history 
of direct trauma.  The examiner noted an otherwise normal 
study, with the appearance of some minimal old anterior 
compression of T11 and T12 with spurs at these levels, and 
opined that the findings were suggestive of possible old 
trauma or previous juvenile apophysitis.  

A May 1991 MRI of the lumbar spine revealed a loss of 
hydration in the L5-S1 intervertebral disc.  There was marked 
prolapse and partial extrusion of disc material of L5-S1 
centrally and to the left, with impingement upon the nerve 
root on the left at this level by the disc.  T-10 to 11 scan 
showed osteochondral defect at the anterior body of T12 and 
slightly less at T11 with sclerotic margin most compatible 
with in plate nucleus pulposus or Schmorl's node.  The 
veteran was seen by Neurosurgery in January 1992 and by a 
civilian neurosurgeon, and was not considered a surgical 
candidate at that time.  Diagnosis was herniated nucleus 
pulposus with only mild signs of radiculopathy.  A May 1992 
Medical Board for discharge from service noted the range of 
motion of the back with flexion to 65 degrees and extension 
to 5 degrees.  The veteran was medically discharged from 
military service in August 1992.
On December 1992 VA spine examination, the veteran complained 
of  lumbar pain in the midlumbar area, radiating alternately 
either to the right or left leg.  On examination, there was 
no fixed deformity of the lumbar spine.  There was some 
increased tension of both parathoracic and paralumbar 
musculatures on palpation, and palpation of the midspinous 
process of the lumbar spine revealed some mild to moderate 
tenderness and pain at the level of L4, L5 and S1.

Range of motion testing revealed forward flexion at 0-80 
degrees with restraint, backward extension 0-30 degrees with 
pain at the lower lumbar and alleged thoracolumbar area, 
right and left lateral bending 0-30 degrees with restraint, 
and right and left lateral rotation causing alleged 
radiculopathy at both lower extremities radiating to the 
buttocks, and posterior aspect of the thighs, to the big 
toes.  The veteran was able to ambulate on heels, toes, and 
to squat with no difficulty.  Neurological findings showed 
straight leg raising of 0-80 degrees bilaterally, with 
negative Lasegues's, and ankle jerks positive bilaterally 
with an exaggerated response of muscle stretch reflexes.  
Diagnosis was a history of L5-S1 disc syndrome with 
accompanying anterior tibial mild collapse of thoracic 11, 12 
and lumbar 1, with residual alleged moderate pain at the 
lumbar area, and limited tolerance to prolonged standing, 
ambulation, limited bending, and prolonged sitting.

December 1992 x-rays to rule out L5-S1 narrowing or disc, 
showed L5-S1 space minimally diminished, with a moderate 
amount of degenerative changes at L1, and with the remaining 
lumbar spine unremarkable.  The examiner's impression was old 
post-traumatic and developmental abnormalities of D11-D12; 
minimal degenerative changes of L1; and L5-S1 disc space 
minimally narrowed.

In a January 1993 MRI of the spine from T8 through S1, the 
examiner noted an impression of a very mild central disc 
bulge at L5-S1, and opined that there was no evidence of 
spinal stenosis, herniated disc or other abnormality of 
clinical significance.  By rating decision of May 1993, the 
RO granted service connection for back disability, 
noncompensably rated.

The veteran asserted in his March 1994 substantive appeal VA 
form 9, that his disability affected his employment.  He 
later submitted a January 1995 letter from the United States 
Postal Service, which indicated his unsuitability for the 
position of a carrier because his back condition was 
incompatible with the strenuous activities required for the 
position, which included heavy lifting, carrying a mail sack, 
and prolonged walking and standing.

VA spine examination in December 1997 showed complaints of 
daily pain alleviated by Advil and Tylenol.  He reported that 
sitting or standing for more than a half hour aggravated and 
precipitated back pain radiating to the left leg and buttock, 
with numbness in the great toe.  Examination revealed 
tenderness to palpation of the paravertebral muscles in the 
lumbosacral spine region.  There was no Lasegue's sign and 
straight left leg raising was 55 degrees, with pain, and 75 
degrees on the right leg.  There was decreased sensation to 
pinprick and light touch on the lateral aspect of the left 
great toe.  Range of motion was forward flexion of 0-68 
degrees (normal 95), backward extension 0-22 degrees (normal 
35), right lateral flexion 0-25 degrees and left 0-18 degrees 
(normal 40), and rotation bilaterally 0-30 degrees (normal 
35).  The examiner noted a diagnosis of degenerative disc 
disease of L5-S1 with an associated sensory radiculopathy.

February 1998 MRI of the spine showed ventral disc protrusion 
at L5-S1 level, without compression of the thecal sac or the 
nerve roots, and without narrowing of both neural foramina.  
Mild facet degeneration was seen at multiple levels between 
L3-4 and L5-S1.

January 1999 private outpatient treatment note disclosed 
complaints of right-sided lower back pain shooting down the 
right posterior leg into the buttocks, which started after 
shoveling snow.  On examination, straight leg raising was 75 
degrees bilaterally.  Reflexes were 2+ at both knees and 
ankles, with tenderness in the right sacroiliac joint.  In 
June 2000, the RO increased the initial rating under DC 5010-
5292 to 10 percent.

On October 2001 VA examination, the veteran reported daily 
right lumbar discomfort averaging 6 out of 10 in severity 
with occasional radiation to the right knee.  Tenderness was 
noted in the right lumbar soft tissues, but not over the 
lumbar spine itself.  Straight leg raising was 50 degrees on 
the right and negative on the left.  Flexion of the right hip 
to 100 degrees caused increased lumbar discomfort.  
Neurological examination revealed deep tendon reflexes at 3+ 
diffusely.  Motor examination was 5/5 in all muscle groups, 
and sensation was intact diffusely.

As regards employment, the veteran reported working in a job 
loading windows weighing 30 pounds, hundreds of times a day, 
which the examiner noted was "quite physical" and well 
tolerated.  Diagnostic impression was chronic low back pain, 
but the examiner noted that the veteran was active and doing 
well.  

In a December 2001 statement, the veteran asserted worsening 
of his lower back pain, and its negative impact on his 
employment.

An April 2002 VA outpatient follow-up treatment note 
disclosed complaints of worsening low back pain averaging 
8/10 on a typical day, with radiation down the right into the 
right calf when sitting.  He reported no numbness or 
tingling.  There was no spinal tenderness at any level, and 
no spasms or tenderness in the lumbar soft tissues.  Straight 
leg raising on the right was positive supine at 45 degrees 
for back pain radiating to the posterior thigh.  Lasegue's 
sign was positive on the right for pain radiating down the 
calf.  Deep tissue reflexes were all 2+ diffusely, with 
slight weakness in the right quadriceps, and all other motor 
groups 5/5.  Sensation was intact diffusely in both legs.  
The veteran was noted to have normal gait, to walk on heels 
and toes normally, with full range of motion of the lumbar 
spine and increased pain on extremes of flexion and with 
lateral movements.  Findings were lumbar degenerative disk 
disease and chronic low back pain.  X-rays, compared with the 
prior x-rays of December 1992, showed alignment of the lumbar 
vertebral bodies within normal limits.  There was moderate 
narrowing of the interspace between L5-S1, with no 
compression fractures seen.  Mild hypertrophic spurring was 
noted at the bony margins of the lumbar vertebral bodies.

A May 2002 MRI, to evaluate complaints of back pain radiating 
down the posterior right leg, showed no evidence of a 
pathologic marrow change within T12 or the lumbar spine, and 
no evidence of posterior disc herniation or spinal stenosis.  
Diagnostic impression was of a very large right-sided free 
fragment disc herniation at L5-S1, resulting in thecal sac 
and right S1 root compression.

Ulcer Disease

Service medical records show a history of peptic ulcer 
disease in service.  A September 1989 upper gastrointestinal 
(UGI) series showed no evidence of reflux or hiatus hernia or 
active ulcer, but chronic peptic ulcer disease was evident.  
Diagnostic impression was deformity of the duodenal bulb 
secondary to chronic ulcer disease.

On December 1992 VA gastrointestinal examination, the veteran 
complained of epigastric pain and intermittent heartburn of a 
few episodes per year precipitated by spicy food, and 
occasional nausea and vomiting relieved with Zantac.  There 
was no hematemesis or melena.  He was taking Zantac at 
bedtime.  The examiner noted there was no tenderness in the 
epigastric area, and bowel sounds were normal.  The diagnosis 
was history of duodenitis and/or chronic gastric ulcer, 
probably healed, residual alleged pain in the epigastrium, 
and vomiting.

January 1993 UGI series showed that the duodenal bulb was 
slightly abnormal with a thickened mucosal fold pattern 
suggestive of duodenitis.  Also noted was evidence of a 
paraduodenal hernia of a small portion of jejunum; and a 
large intrinsic mass lesion along the greater curvature of 
the stomach in the antral region, highly suggestive of a 
pathologic process.  By a 1993 rating decision, service 
connection was granted, and a noncompensable rating assigned.

December 1997 VA gastrointestinal examination revealed 
complaints of occasional pain and vomiting relieved by food 
ingestion and H2 blockers.  There was no hematochezia or 
hematemesis, and no recent weight loss.  A diagnosis of 
inactive duodenal ulcer disease was noted.  
On VA examination in October 2001, the abdomen was soft and 
benign without organomegaly or tenderness, and bowel sounds 
were normal.  An April 2002 VA follow-up treatment note 
reveals some epigastric reflux symptoms intermittently, 
perhaps a few times a week, alleviated with TUMS.  The 
abdomen was noted as soft and benign, with no organomegaly or 
tenderness.

Left Knee Condition

Service medical records reveal that on March 1983 induction 
examination, no defects were noted.  

April 1983 treatment note reports a clinical history of 
lateral knee pain for three days with prolonged standing, 
running, with no known injury.  Radiographic reports revealed 
a slight irregularity of the anterior tibial tubercle with 
adjacent soft tissue swelling.  Findings suggested old 
Osgood-Schlatter disease, with clinical correlation required.

An April 1984 screening note showed a chief complaint of left 
knee pain for three days. Heat and aspirin were prescribed.  
Then in May 1984, the veteran reported trouble with his left 
knee two months prior in boot camp.  Thee was no prior 
history of trauma to the left knee.  He complained of pain in 
the knee when running for about one mile, especially on the 
pavement, but no pain running in grass, and sharp pain after 
a 2 mile run.  There was swelling in the tibial area with 
deep pain in the joint.  On examination, there was no 
crepitus, edema, negative drawer sign, or medial collateral 
ligament or lateral collateral ligament strain.  Range of 
motion was within normal limits.  Pre-exercises were 
prescribed.  A May 1984 treatment note showed complaints of 
recurrent pain in the lateral to tibial tubercles when 
running.  Symptoms were of patellar tendinitis type.  The 
examiner recommended a good running shoe; quad exercises 
before running, and ice packs.

Later in May 1984, pain to the left tibial tubercle and 
patellar tendon were treated with physical therapy.  
Diagnosis was history of old Osgood Schlatter's disease, with 
tendinitis event.  
On VA medical examination in August 1992, no physical defects 
were noted but a Physical Examination Board was pending 
relative to a back disability.  In a Report of Medical 
History dated in August 1992, the veteran noted cramps in his 
legs.  He appended a note that he had been previously 
diagnosed with Osgood Schlatters Disease, and that his left 
knee was painful on exertion.  

On December 1992 post-discharge VA examination, the veteran 
reported pain on and off at the left knee.  The examiner 
noted a history of Osgood Schlatter's disease left upper 
tibial tubercle.  Pain was noted on prolonged walking but the 
examiner noted that the veteran could walk with no difficulty 
and with no limp.
No swelling or deformity of the left knee were noted.  The 
tubercle was not prominent and not painful to palpation and 
touch.  Mobility of the tibial tubercle from side to side 
caused no pain or discomfort.  The left knee was noted as 
stable, with good motion, and normal goniometric readings on 
both flexion and extension.
There was discomfort on prolonged running or standing, and 
the left knee was considered functional.

December 1992 X-rays to rule out Osgood Schlatter disease of 
the upper tibia revealed unremarkable tibia and fibula.  X-
rays of the left knee showed findings of a history of Osgood-
Schlatter's disease, but no acute process.  An impression of 
fragmentation of the anterior tibial epiphysis was noted.

RATINGS CRITERIA

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 
U.S.C.A. §§ 5100 - 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

The United States Court of Appeals for Veterans' Claims 
(Court) has made a distinction between the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  In cases such as 
this, where the claim for a higher evaluation stems from an 
initial grant of service connection for the disability at 
issue, "staged" ratings may be assigned.  Thus, where an 
initially assigned disability evaluation has been appealed, 
it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
See also Meeks v West, 12 Vet. App. 352 (1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 5010 
provides that traumatic arthritis, substantiated by x-ray 
findings will be rated as degenerative arthritis.  Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate DCs for the 
specific joint or joints involved (Codes 5200 et seq.), and 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the rating based on 
limitation of motion is noncompensable under the appropriate 
DCs, a 10 percent rating for each major joint or group of 
minor joints affected by limitation of motion should be 
assigned; the 10 percent rating is not to be combined with, 
nor added to, DC 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  For the purpose of rating 
disability from arthritis, the cervical, dorsal, lumbar 
vertebrae are considered groups of minor joints ratable on 
parity with major joints; the lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine function.  See 
38 C.F.R. § 4.45(f).

The relevant criteria to be considered in assessing the 
severity of the veteran's back disability include those under 
the provisions of 38 C.F.R. Part 4, Diagnostic Codes 5286, 
5288, 5289, 5292, 5293 or 5295.  The veteran's back 
disability is evaluated as combined disability of the 
thoraco-lumbar spine with dominant lumbar spine disability.

DC 5286 provides that complete bony fixation (ankylosis) of 
the spine: unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type) warrants a 100 
percent evaluation.  A favorable angle warrants a 60 percent 
evaluation.  DC 5288 provides that ankylosis of the dorsal 
spine, unfavorable, warrants a 30 percent evaluation.  
Favorable ankylosis warrants a 20 percent evaluation.  

Under DC 5289, a 40 percent rating is warranted when there is 
favorable ankylosis of the lumbar spine and a 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the lumbar spine.  DC 5291 provides that severe and moderate 
limitation of motion of the dorsal spine warrants a 10 
percent rating, slight limitation warrants a noncompensable 
rating.  DC 5292 provides that slight, moderate, and severe 
limitation of motion of the lumbar segment of the spine 
warrant 10, 20 and 40 percent evaluations, respectively.  

DC 5293 provides a noncompensable evaluation for 
intervertebral disc syndrome which is cured by surgery.  Mild 
and moderate intervertebral disc syndrome warrant 10 and 20 
percent evaluations, respectively.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Under DC 5295, 10 percent is assigned for lumbosacral strain 
with characteristic pain on motion; 20 percent for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; 40 percent for a 
severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Low Back Disability

I  Rating prior to December 10, 1997.

Although the service-connected low back disability could be 
evaluated under various diagnostic codes, the rule against 
pyramiding precludes the use of multiple codes to evaluate 
the same manifestations of disability.  38 C.F.R. § 4.14.  
Rather, the diagnostic code is applied that best reflects the 
overall dominant disability picture shown for the specific 
anatomical part involved.

In this regard, the Board notes that in 1993, the RO 
originally rated the service-connected low back disability as 
noncompensable under DC 5291, for limitation of motion of the 
dorsal spine.  In a June 2000 supplemental statement of the 
case and rating action, the rating was increased to 10 
percent under DC 5010-5292, for limitation of motion of the 
lumbar spine with degenerative changes, effective from August 
12, 1992.  

After careful consideration, the Board finds that the 
veteran's back disability is most appropriately rated under 
38 C.F.R. § 4.71a, DC 5010-5292, as 10 percent disabling for 
this period.

Medical evidence for this period generally reflects x-rays 
and MRI findings showing moderate degenerative changes at L1, 
and L5-S1 minimally narrowed space, with slight limitation of 
motion of the back on testing, with pain.  The ranges of 
motion were indicative of the thoracic and lumbar spine 
together.  The overall evidence reflects that the veteran's 
level of disability equates to slight limitation of motion of 
the thoraco-lumbar spine under DC 5292, reflecting the 
dominance of the lumbar disability.

A rating higher than 10 percent is unwarranted.  During this 
period there is no evidence of greater than slight limitation 
of motion, no muscle spasm with lumbosacral strain, or 
warranting a higher assessment under DC 5292 or 5295. 
Furthermore, there was no moderate neurologic abnormality or 
intervertebral disc syndrome for consideration of DC 5293.  
Although he complained of radiculopathy, other neurological 
findings were negative.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, 
and finds that an increased rating based on functional loss 
is not warranted.



II.  Rating after December 10, 1997.

During this period, the overall evidence revealed symptoms 
productive of moderate disability, warranting a 20 percent 
rating under 38 C.F.R. § 4.71a, DC 5010-5292.
Medical evidence for this period reflects that when examined 
by VA in December 1997, x-rays showed degenerative disc 
disease of L5-S1 with an associated radiculopathy.  Range of 
motion testing showed increased limitation of motion of the 
back, and the veteran credibly reported pain at extremes of 
movement.  These ranges of motion were representative of the 
thoracic and lumbar spine together.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, 
and finds that a rating higher than 20 percent based on 
functional loss is not warranted.  The Board observes that on 
December 1997 examination, range of motion values were not 
severely limited with loss of motion in any plane.  There 
were no spasms, and neurological testing was intact.  In 
April 2002, range of motion was noted as full, though with 
pain at extremes of movement.  Also, when examined in October 
2001 by VA, the veteran reported employment loading windows 
weighing 30 pounds hundreds of times a day and the examiner 
noted that it was "quite physical" and that the veteran was 
doing well.  Additionally, May 2002 MRI found no evidence of 
posterior disc herniation or spinal stenosis, and noted no 
pathologic marrow change within T12 or the lumbar spine.

The Board has also considered all other potentially 
applicable diagnostic codes, and finds no severe or marked 
limitation of motion, listing of the spine, loss of lateral 
movements, or abnormal mobility on forced motion, warranting 
higher ratings under DC 5292 or 5295.  Additionally, the 
veteran has no diagnosis of intervertebral disc syndrome, or 
severe neurological symptomatology, for evaluation under DC 
5293.  Similarly, in the absence of abnormal spine mobility 
requiring use of a neck brace (jury mast), or ankylosis of 
the thoracic spine, higher disability ratings are not 
warranted under DCs 5286, 5288, or 5289.

Neither can the veteran get an increased rating based on a 
finding of arthritis of the thoraco-lumbar spine.  Traumatic 
arthritis is rated as degenerative arthritis, which is 
already rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, DC 5003, 5010, 5292.  Because the  
service-connected disability is already evaluated, in part, 
based on limitation of motion of the thoraco-lumbar spine, 
dominantly under DC 5292, he cannot receive a separate 
disability rating due to arthritis because of the prohibition 
against the pyramiding of disability evaluations. See 38 
C.F.R. § 4.14 (2001).

Finally, the evidence of record does not present such an 
exceptional or unusual disability factors such as to render 
impractical the application of the regular schedular 
standards, such as frequent periods of hospitalization or 
marked interference with employment.  See 38 C.F.R. § 
3.321(b)(1).  When examined in October 2001, the veteran 
reported employment loading 30 pound windows hundreds of 
times a day.  Although he most recently reported in April 
2002, that he had switched jobs to scanning windows, the 
record does not present an exceptional case where the 
currently assigned evaluation is inadequate.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and affirms 
the RO's conclusion that a higher evaluation on an 
extraschedular basis is unwarranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence favors the grant of an 
increased rating of 20 percent pursuant to DC 5292, for the 
specified period.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Ulcer Disease.

The veteran's disability is currently rated under Diagnostic 
Code (DC) 7305.  Under this code, a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation requires a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.

A 40 percent evaluation requires a moderately severe duodenal 
ulcer with less than severe symptoms, but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  A 60 percent evaluation 
requires a severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and manifestations of anemia 
and weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

Since the time the veteran filed his claim for an increased 
evaluation for the service-connected duodenal ulcer, some 
regulations used to rate the digestive system were revised 
and became effective as of July 2, 2001.  66 Fed. Reg. 29488-
29489 (May 31, 2001).  The changes, however, did not involve 
rating duodenal ulcers.  Id.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  The 
amendments to the regulations used to rate the digestive 
system, also included revision of 38 C.F.R. § 4.112 with 
respect to the definition of weight loss.  However, weight 
loss has not been shown to be a manifestation of the 
veteran's duodenal ulcer.  Consequently, the Board finds that 
it is unnecessary to undergo a comparison of the old and new 
criteria to determine which is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

That said, the Board finds that the overall evidence shows 
the veteran's duodenal ulcer is productive of mild 
impairment, and merits a 10 percent rating under DC 7305.  
Although an active ulcer is not demonstrated, radiologic 
studies have verified healed ulcer or residuals of 
duodenitis.  The veteran's symptoms have been quite 
consistent:  occasional pain and vomiting, and use of 
medications.  Severe episodes have not been demonstrated.  
The ulcer condition is mild and should have been rated at 10 
percent.

The record is negative for an active duodenal ulcer to 
support assignment of a compensable rating under diagnostic 
code 7305.  The preponderance of the evidence being against 
the claim for an increased evaluation for ulcer disease, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(d).

The statutes and regulations provide that every veteran shall 
be presumed to have been in sound condition upon examination, 
acceptance, and enrollment in service, except for conditions 
noted at that time. This presumption can be rebutted by clear 
and unmistakable evidence that the injury or disease existed 
prior to entry into service. 38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304(b).

In the instant case, no left knee disability was noted on 
induction.  Consequently, the veteran is entitled to a 
presumption of soundness on entry in service insofar as a 
left knee disability is concerned.  While a history of a 
diagnosis of Osgood-Schlatter's disease in adolescence was 
noted on one occasion in service, subject to clinical 
correlation, this diagnosis and the veteran's lay statements 
are not clear and unmistakable evidence of pre-existence of 
chronic left knee disability, and the presumption of 
soundness on entry in service is not rebutted.

The record shows that nearly one year into his active 
service, after strenuous physical activity, the veteran had 
the onset of left knee symptoms that have intermittently 
persisted.  The veteran had complaints of pain in the left 
tibial tubercle and patellar tendinitis in 1983 and 1984, 
with swelling in the tibial area and deep pain in the joint.  
In December 1992, after discharge, he continued to complain 
of pain on and off at the left knee, with x rays revealing an 
impression of fragmentation of the anterior tibial epiphysis 
and a history of Osgood Schlatter's disease.  Continuity of 
symptoms establishes that the disability is chronic in 
nature.  Because the onset of a chronic left knee disability 
was in service, service connection for a left knee disability 
is warranted.


ORDER

A "staged" rating of 10 percent for service-connected back 
disability, for the period prior to December 10, 1997, is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.

A "staged" rating of 20 percent for the service-connected 
back disability, for the period after December 10, 1997, is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.

An 10 percent initial rating for duodenal ulcer is granted.

Service connection for a left knee disability, manifested by 
fragmentation of the tibial epiphysis, and a history of 
Osgood Schlatter's disease, is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

